 



Exhibit 10.3
AMENDMENT No. 2 TO AMENDED AND RESTATED
LETTER AGREEMENT DCT-022/03
This Amendment No. 2 to Amended and Restated Letter Agreement DCT-022/03, dated
as of March 14, 2008 (“Amendment No. 2”) relates to the Amended and Restated
Letter Agreement DCT-022/03 (the “Letter Agreement”) between Embraer -Empresa
Brasileira de Aeronáutica S.A. (“Embraer”) and US Airways Group, Inc. (“Buyer”)
dated June 13, 2006 as amended from time to time (collectively referred to
herein as “Agreement”). This Amendment No. 2 is between Embraer and Buyer,
collectively referred to herein as the “Parties”.
This Amendment No. 2 sets forth additional agreements between Embraer and Buyer
with respect to the matters set forth herein.
Except as otherwise provided for herein, all terms of the Letter Agreement shall
remain in full force and effect. All capitalized terms used in this Amendment
No. 2, which are not defined herein shall have the meaning given in the Letter
Agreement. In the event of any conflict between this Amendment No. 2 and the
Letter Agreement the terms, conditions and provisions of this Amendment No. 2
shall control.
WHEREAS, Embraer and Buyer entered into the Amended and Restated Purchase
Agreement DCT — 021/03 dated June 13, 2006 (“Purchase Agreement”) and further
entered into Amendment No. 4 to the Purchase Agreement on March 14, 2008
(“Amendment 4 to Purchase Agreement”);
WHEREAS, pursuant to Amendment 4 to Purchase Agreement, Embraer and Buyer agreed
to revised the Additional Aircraft Delivery Schedule and Option Aircraft
Delivery Schedule; and
WHEREAS, in connection with Amendment 4 to Purchase Agreement, Embraer and Buyer
agree to enter into certain amendments and modifications to the Letter
Agreement;
NOW, THEREFORE, for good and valuable consideration which is hereby acknowledged
Embraer and Buyer hereby agree as follows:

1.   Confirmation of the Additional Aircraft:       Article 21 of the Letter
Agreement shall be revised on the fourth line of such article by deleting the
wording “ ** ” and replacing it by “ ** ”.   2.   Miscellaneous       All other
terms and conditions of the Letter Agreement, which are not specifically amended
or modified by this Amendment No. 2, shall remain in full force and effect
without any change.

[Signature page follows]
 
      **      Confidential Treatment Requested       Amendment No. 2 to Letter
Agreement DCT-022/03   Page 1 of 2

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, EMBRAER and BUYER, by their duly authorized officers, have
entered into and executed this Amendment No. 2 to Letter Agreement to be
effective as of the date first written above.

              EMBRAER – Empresa Brasileira de   US Airways Group, Inc.
Aeronáutica S.A.        
 
           
By:
  /s/ Mauro Kern Junior   By:   /s/ Thomas T. Weir
 
           
Name:
  Mauro Kern Junior   Name:   Thomas T. Weir
Title:
  Executive Vice President   Title:   Vice President and Treasurer
 
           
By:
  /s/ Jose Luis D. Molina   Date:   March 14, 2008
 
           
Name:
  Jose Luis D. Molina   Place:   Tempe, Arizona USA
Title:
  Vice President Contracts        
Date:
  March 14, 2008        
Place:
  S. Jose Dos Campos, Brazil        
 
           
Witness:
  /s/ Julieta Diederichsen   Witness:   /s/ David Lin
 
           
 
           
Name:
  Julieta Diederichsen   Name:   David Lin
 
           

 
Amendment No. 2 to Letter Agreement DCT-022/03

Page 2 of 2